Citation Nr: 9916619	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L-5-S1.

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to August 
1992.  

This appeal arose from a September 1995 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for degenerative disc disease, L-5-S1.




FINDING OF FACT

The claim for service connection for degenerative disease, 
L5-S1, is not supported by competent medical evidence 
demonstrating a nexus between any current back disorder and 
any disease or injury during active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's DD 214 shows a period of active service from 
August 8, 1984 to August 30, 1992.

The veteran's April 1984 enlistment examination and January 
1990 periodic examination reveal no pertinent abnormalities.

The record contains private medical reports, including 
radiographic evidence, dated March 1991.  The medical report 
reflects a March1991 automobile accident, during which time 
the veteran was unrestrained and the veteran's admitted use 
of alcoholic beverages.  Pertinent objective findings 
included generalized diffuse tenderness along the entire 
thoracic and lumbar spine with no associated masses or skin 
ecchymoses; pelvis was stable without tenderness; extremities 
with full range of motion without evidence of deformities; 
and an unremarkable neurologic examination.  LAB and x-ray 
data included a blood alcohol level of 204 mg percent; 
negative cervical spine x-rays; as well as negative thoracic 
and lumbar spines.  The examiner's diagnoses included acute 
cervical, thoracic and lumbar strain; and acute ethanol 
intoxication.

The veteran's June 1992 discharge examination includes the 
veteran's report of recurrent back pain, and no noted 
abnormalities by the examiner.

A September 1992 97th General Hospital report includes the 
veteran's complaint of back pain that resulted in a diagnosis 
of acute lumbago.  The Board notes that the medical reports 
from the 97th General Hospital reflects the veteran's 
civilian dependent status at the time of treatments noted 
herein.

A June 1993 97th General Hospital report includes the 
veteran's complaint of back spasms since one-month prior and 
a noted diagnosis of low back pain.  This complaint and 
diagnosis is repeated in a September 1993 report.

September 1993 51st Combat Support Hospital radiographic 
evidence of the lumbosacral spine revealed a normal 
lumbosacral spine.

The veteran's September 1993 complaint of back pain since 
one-year prior, with X-rays within normal limits and 
(illegible) herniated nucleus pulposus is noted in an October 
1993 medical record from the 51st Combat Support Hospital.  
An October 1993 CT scan of the lumbosacral spin revealed no 
evidence of herniation of the nucleus pulposus at L3/L4 and 
L4/L5, and no evidence of central canal stenosis or 
significant degenerative changes of the facet joints.  At 
L5/S1 there was a central herniation of the nucleus pulposus 
that flattens the ventral surface of the cal sac at this 
level.  There was no evidence of canal stenosis or 
significant degenerative changes of the facet joints.  The 
noted diagnoses included central herniation of the nucleus 
pulposus at L5/S1.

A November 1993 97th General Hospital report includes the 
veteran's complaint of back pain that radiates to both knees 
due to PT and running in June 1992.  The examiner referenced 
an October 1993 CT scan, and his noted findings of vertebral 
spine morphology, slight tenderness L5-S1 to moderate 
pressure, full range of motion, normal deep tendon reflexes.

A January 1994 97th General Hospital report reveals the 
veteran's complaint of low back pain that radiates to his 
right leg since June 1992.  The cause is attributed to 
running in 1992.  The noted diagnoses included herniated 
nucleus pulposus at L5/S1.

A February 1994 medical record, 97th General Hospital 
includes a typed entry that notes the veteran's request for a 
medical statement related to his disability claim.  The 
statement reads as follows: He suffers from recurrent LBP 
since June 1992 after doing strenuous PT, it has been 
confirmed by CT scan to have a herniated nucleuses pulposus 
at level L5/S1, on currently conservative treatment, physical 
therapy and nonsterodial anti-inflamatories, as well as 
muscle relaxants when needed.  Works as supply clerk GS-4 and 
pain interferes with duty off and on.  The patient data shows 
that the veteran was a dependent of a member of the U.S. 
Army.  

A March 1994 97th General Hospital report includes the 
veteran's complaint of low back pain.  Objective findings 
included slight tenderness to moderate pressure L5-6 and 
right sacroiliac area; moderate decreased range of motion.

The veteran's March 1994, VA -Form 526, includes his report 
of recurrent low back pain, herniated nucleus pulposus L5/S1, 
since 1992 after doing strenuous PT.

The veteran submitted a March 1994 letter wherein he 
initially states that his letter is in "reference to the 
injury I received shortly after my service obligation."  At 
that time the veteran was employed as a supply clerk aboard 
base.

The veteran's September 1994 response to a VA questionnaire 
includes the veteran's report of his assignment to the 
Individual Ready Reserve, U.S. Army Control Group, since 
August 30, 1992.  

The veteran's January 1995 response to a December 1994 RO 
letter, includes his report of inactivity in the active 
reserve or the National Guard.

The veteran's June 1995 response reports that medical reports 
from 1993 and 1994 reflect a period of civilian employment 
status, and that his injuries occurred prior to employment.

An August 1995 ARPC response included service medical records 
from August 1984 to August 1992.

The veteran's October 1995 notice of disagreement, in 
pertinent part, references his June 1992 service medical 
record report of recurrent back pain; that on September 20, 
1992, he initially report his back problem; and subsequent 
diagnoses of low back disability.

The veteran underwent a January 1997 VA examination.  
Pertinent medical history entries included service related 
injury when lifting many objects; no definite date; not bad 
during service in U.S. Army; worse after discharge from 
service in 1992.  While in the U.S. Army he did not see a 
doctor for pain.  Noted subjective complaints included 
occasional radiating low back pain, with no numbness or 
tingling in his legs.  Pertinent objective findings included 
normal range of back motion; no evidence of radiculopathy; 
normal sensation; normal motor strength in lower extremities.  
The examiner indicated that there was no objective evidence 
of pain on motion, but subjective pain at end of motion.  
Neurological findings were normal and intact.  The examiner 
included his review of 1992 lumbar x-rays, which were normal; 
a 1992 CT scan that revealed herniation of L5-S1; and a 
verbal report of repeat December 1992 lumbar spine x-rays.  
The examiner's diagnoses included back strain without 
radiculopathy; symptoms occurred after discharge from the 
U.S. Army.  The examiner noted that minimal functional loss 
is probably due to bursitis rather than his back.


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Caluza v. Brown, 
supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 
3.304.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Initially, the Board notes that the record contains some 
evidence of a current low back disorder, which was diagnosed 
as back strain without radiculopathy during a January 1997 VA 
examination; medical evidence of low back injury during 
service that was diagnosed by private examiners on March 1991 
as acute cervical, thoracic and lumbar strain and acute 
ethanol intoxication; the veteran's June 1992 report of 
recurrent low back pain and the veteran's lay statements that 
are sufficient to establish continuity of low back pain 
symptomatology associated with what the veteran has believed 
is a degenerative disc disease, L5-S1 since service 
discharge.  Thus, in part, the veteran has satisfied the 
first two prongs of a well-grounded claim.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).
   
The Board observes that evidence in support of the veteran's 
claim essentially includes his June 1992 service report of 
recurrent low back pain, confirmed October 1993 CT scan 
findings of central herniation of the nucleus pulposus, and 
his lay statements of continued low back pain symptomatology 
associated with his reported June 1992 recurrent low back 
pain as a result of physical training during service.
 
Ultimately, however, the veteran has not met his obligation 
to present a well grounded claim for degenerative disc 
disease L5-S1, currently diagnosed as back strain, because he 
had not provided evidence of a nexus between any current back 
disorder and disease or injury incurred or aggravated in 
service.  The Board has also considered whether the claimant 
can meet his obligation to present the nexus element of a 
well-grounded claim with lay or medical evidence of 
chronicity or continuity of symptoms.  38 C.F.R. § 3.303(b); 
Savage, supra.  However, there is no medical evidence of a 
chronic low back disability in service.  The Board's finding 
in this regard includes consideration of the veteran's 
treatment and associated diagnoses as reflected in medical 
reports from the 97th General Hospital from 1992 to March 
1994, wherein no such diagnoses reflective of a chronic low 
back disability was ever noted within a year of service 
discharge or during service.  Generally, all of the medical 
records from the 97th General Hospital refer back to the 
October 1993 CT scan and the veteran's complaints of back 
pain that he attributed to physical training activities 
during service.  However, no such concurrence or opinion is 
noted by service medical examiners or any evidence of record.  

Thus, no party with medical expertise has causally linked 
current disability with service.  Again, as a lay party, the 
claimant is not competent to provide the nexus element of a 
well-grounded claim.  Espiritu, supra.   Second, it is clear 
that the post-service notations of a service related back 
injury made by service examiners were necessarily based 
entirely upon the veteran's reported history and this 
presents an inadequate foundation for a competent clinical 
opinion.  See for example Reonal v. Brown, 5 Vet. App. 458 
(1993); LeShore v. Brown, 8 Vet. App. 406 (1995).  
Particularly where the post-service medical evidence from the 
97th General Hospital do not demonstrate that a chronic 
disease was present in service, and fails to account for the 
veteran's March 1991 automobile accident and the related 
diagnosis of acute cervical, thoracic and lumbar strain.  
Further, in each instance of treatment received by the 
veteran at the 97th General Hospital he was not in an active 
status.  In this regard the Board references service medical 
records that do not reveal treatment or diagnoses related to 
a back injury, the veteran's March 1994 letter and his DD 
214, both of which are reflective of an August 30, 1992 
discharge date.  Accordingly, the veteran can not satisfy a 
requisite prong of a well-grounded claim under Caluza on the 
basis of "chronicity."  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998); see also, 
Grottveit v. Brown and Lathan v. Brown, supra.

Although a line of duty misconduct analysis is not utilized 
here, the Board further notes that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. § 105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1(n), 3.301 (1998).  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  

Therefore, while at various times back disorders have been 
diagnosed, there remains no competent medical evidence of a 
link between any current back disorder and the veteran's 
military service, and the Board must conclude that the 
veteran's claim of service connection for degenerative disc 
disease, L5-S1 is not well grounded.  38 U.S.C.A. § 5107(a).  
 
In order to present a well-grounded claim, the veteran must 
submit competent medical evidence showing that his back 
strain disorder is causally related to his period of active 
service.   See Robinette v. Brown, 8 Vet. App. at 77-78 
(1995).  In this case, the Board finds that the VA has 
fulfilled its obligation under 38 C.F.R. § 5103(a) in that it 
has repeatedly notified the veteran of the reasons for the 
denial of service connection and the type of evidence lacking 
as to his claim.  Robinette v. Brown, supra, Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

ORDER

Entitlement to service connection for degenerative disease 
L5-S1 is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

